EXHIBIT 10 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN (Effective January 1, 2008) TABLE OF CONTENTS SECTION I - PURPOSE 1 1.1 Introduction 1 1.2 Qualified Plan 1 SECTION II - EFFECTIVE DATEDEFINITIONS 2 2.1 Effective Date 2 2.2 Definitions 2 2.3 Gender and Number 8 SECTION III - ELIGIBILITY 9 3.1 General Rule 9 3.2 Secondary Rule 9 3.3 Leased Employees and Independent Contractors 9 3.4 Notice of Eligibility 9 3.5 Consent of Participants and Beneficiary Designation 9 SECTION IV - CONTRIBUTIONS 10 4.1 Salary Reduction Contributions 10 4.2 Employee After-Tax Contributions 10 4.3 Change of Rate of Contributions 11 4.4 Employer Matching Contributions 11 4.5 Discretionary Employer Contributions 12 4.6 Consequences if Employer Cannot Contribute 12 4.7 Cash or in Kind 12 4.8 No Reversion 12 4.9 Return Upon Mistake 13 4.10 Excess Deferrals 13 4.11 Limitation 13 4.12 Employer Contributions for Acquisition Loans. 13 4.13 Acquisition Loans. 14 SECTION V - LIMITATIONS 15 5.1 Definitions 15 5.2 ACP Discrimination Test 16 5.3 Correction of Excess Aggregate Contributions - ACP Test 16 i 5.4 ADP Discrimination Test 17 5.5 Correction of Excess Contributions - ADP Test 17 5.6 ADP and ACPCurrent Year Testing Method 18 5.7 Good Faith Amendment Regarding Final 401(k)/401(m) Regulations 18 SECTION VI - ADMINISTRATION COMMITTEE 20 6.1 Members 20 6.2 Secretary 20 6.3 Duties 20 6.4 Majority Vote 20 6.5 Indemnification 20 6.6 No Compensation 20 6.7 Counsel and Agents 21 6.8 Records 21 6.9 Successor 21 6.10 Claims Procedure 21 6.11 Information from the Employers 21 6.12 Voting Rights 22 6.13 Funding Policy 22 SECTION VII - ACCOUNTING PROVISIONS 23 7.1 Cash Basis 23 7.2 Taxes and Expenses 23 7.3 Accounts 23 7.4 Accounting for Allocations. 24 7.5 Maintenance of Participants’ ESOP Accounts. 24 7.6 Maintenance of Participants’ Individual Contribution Accounts. 25 7.7 Allocation and Crediting of Employer Matching Contributions. 25 7.8 Limitations as to Certain Section 1042 Transactions. 26 7.9 Dividends. 26 7.10 Accounts Maintained for Record Keeping Only 28 7.11 Allocation of Forfeitures and Discretionary Contributions 28 7.12 Committee Records 28 7.13 Participant Statements 28 ii SECTION VIII - INVESTMENT OF THE TRUST FUND 30 8.1 Separate Investment Funds 30 8.2 Old Republic Employer Matching Stock Fund 30 8.3 Funds 30 SECTION IX - VESTINGFORFEITURES 31 9.1 Full Vesting 31 9.2 Vesting on Termination of Service 31 9.3 Breaks in Service and Return to Service 32 9.4 Source of Restoration of Forfeitures 33 9.5 Service of Less than 1,000 Hours 33 9.6 Vesting Schedule Amendments 33 SECTION X - RETIREMENT 34 10.1 Normal and Late Retirement 34 10.2 Disability 34 SECTION XI - PAYMENT OF BENEFITS 35 11.1 Form 35 11.2 Commencement Date 35 11.3 Installment Distributions 36 11.4 Death Benefits 37 11.5 Deductions for Taxes and Expenses 38 11.6 Payments to Minors 38 11.7 Missing Distributees 39 11.8 Special QDRO Distribution 39 11.9 Direct Rollovers 39 SECTION XII - MINIMUM DISTRIBUTION REQUIREMENTS 41 12.1 General Rules 41 12.2 Time and Manner of Distribution 41 12.3 Required Minimum Distributions During Participant’s Lifetime 42 12.4 Required Minimum Distributions After Participant’s Death 43 12.5 Definitions 44 SECTION XIII - INCOME OR LOSS 46 13.1 Calculation 46 iii 13.2 Valuation 46 SECTION XIV - AMENDMENT 47 14.1 Amendment 47 SECTION XV - TERMINATION 48 15.1 Right to Terminate 48 15.2 Sale or Bankruptcy of Employer 48 15.3 Distribution Upon Termination 48 15.4 Power of Trustee 48 15.5 Merger or Consolidation 49 SECTION XVI - RESIGNATIONSREPLACEMENTS 50 16.1 Resignation 50 16.2 Vacancy 50 SECTION XVII - WITHDRAWALS 51 17.1 Withdrawal of After-Tax Contributions 51 17.2 Hardship Withdrawal of Salary Reduction Contributions 51 17.3 Computing Vested Amounts After a Withdrawal. 52 17.4 Requests for Withdrawals 53 SECTION XVIII - ADDITIONAL EMPLOYERS 54 18.1 Adoption by Subsidiaries 54 SECTION XIX - MAXIMUM ADDITIONS 55 19.1 General. 55 19.2 Correction. 55 SECTION XX - ROLLOVERS 56 20.1 Rollover 56 20.2 Plan to Plan Transfer 56 20.3 Procedures 56 SECTION XXI - TOP HEAVY RESTRICTIONS 57 21.1 When Applicable 57 21.2 Top Heavy Ratio 57 21.3 Definitions 58 21.4 Top Heavy Limitations 59 SECTION XXII - MISCELLANEOUS 61 iv 22.1 Fiduciary Duties 61 22.2 Assignment of Accounts Prohibited 61 22.3 Evidence of Actions 61 22.4 Restrictions Remain 61 22.5 No Contract of Employment 61 22.6 No Discrimination 61 22.7 Controlling Law 61 22.8 Named Fiduciaries 62 22.9 Uniformed Services Employment and Reemployment Rights Act of 1994 62 SECTION XXIII - DIRECTED INVESTMENT OF PARTICIPANTS’ CONTRIBUTIONS 63 23.1 Funds 63 23.2 Change of Investment Election 63 23.3 Transfers Among Funds 63 23.4 Election as to Future Contributions 63 23.5 Diversification Rules Pursuant to the Pension Protection Act of 2006 64 23.6 Procedures 65 SECTION XXIV - DIRECTED INVESTMENT OF EMPLOYER CONTRIBUTIONS — AGE 55 DIVERSIFICATION 66 24.1 Eligibility 66 24.2 Definitions 66 24.3 Timing of the Election 67 24.4 Diversification 67 24.5 Actual Transfer 67 v SECTION I - PURPOSE 1.1Introduction Effective January l, 1978 the Old Republic International Corporation Employees Savings and Profit Sharing Plan (hereinafter referred to as the “Former Plan”) was created to provide retirement income for eligible employees of Old Republic International Corporation and certain other corporations affiliated with the
